                          UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Civil Action No.: 3:19-cv-00634

 PRESERVE FOREST, LLC,              )
                                    )
                         Plaintiff, )
               v.                   )
                                    )
 NATIONWIDE GENERAL INSURANCE       )
 COMPANY,                           )
                                    )
                       Defendant. )

                                    NOTICE OF REMOVAL


       NOW COMES the Defendant, NATIONWIDE GENERAL INSURANCE COMPANY,

through undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 hereby removes

this case from the General Court of Justice, District Court Division, Mecklenburg County, North

Carolina, to the United States District Court for the Western District of North Carolina. In support

of this Notice of Removal, the Defendant shows unto the Court the following:

       1.      On or about October 16, 2019, Plaintiff commenced this action by filing a Complaint

in the District Court of Mecklenburg County, North Carolina captioned as Preserve Forest, LLC v.

Nationwide General Insurance Company Civil Action No. 19 CVD 21065. All pleadings and other

process related to that case is attached to this Notice. (Exhibit 1).

       2.      As more fully set out below, this case is properly removed to this Court pursuant to

28 U.S.C. § 1332, 1441, and 1446 because (1) this Defendant has satisfied the procedural

requirements for removal, and (2) this Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332.




                                                     M:\481\2809\NOTICE OF REMOVAL FILINGS\L.NOTICE OF REMOVAL (Federal).wpd
            Case 3:19-cv-00634-DSC Document 1 Filed 11/20/19 Page 1 of 6
       I.        Defendant has Satisfied the Procedural Requirements for Removal

                 A.       This Notice of Removal is being timely filed pursuant to 28 U.S.C. § 1446(b)

because it is filed within 30 days of service on the Defendant.

                 B.       Generally, the amount in controversy is determined by reference to the

Plaintiff’s Complaint. JTH Tax, Inc. v. Frashier, 624 F.3d 635, 639 (4th Cir. 2010). Here, the

Complaint does not demand money damages but requests non-monetary relief. In such cases, under

28 U.S.C. § 1446(c)(2)(A)(i), the Notice of Removal may assert the amount in controversy. In

addition to the pleadings and process, in support of this Notice of Removal, the Defendant attaches

the affidavits of Joshua Harbert and Sherwood Harrison Jones. (Exhibit 2 and Exhibit 3; with

attachments).

                 C.       In this case, the lawsuit arises out of a Property Insurance claim for alleged

damage to the roofs of the apartments of the Plaintiff from wind and/or hail that occurred on or about

March 1, 2017.

                 D.       After inspections, the Plaintiff contended that the amount of loss to the

roofs from this event was in excess of $2.4 million dollars. (See Complaint ¶ 18; see also Exhibit

2 - Affidavit of Mr. Harbert).

                 E.       The Plaintiff invoked the appraisal process in the applicable policy in

September 2018 and during the appraisal process to determine the amount of the loss, the Plaintiff’s

Appraiser, Miguel Mena, contended the amount of loss from wind and/or hail on March 1, 2017, was

over $1.7 million dollars on a replacement cost basis. (See Exhibit 3 - Affidavit of Mr. Jones).

                 F.       The Award that was ultimately entered for the amount of loss was $7,500.00.

Under the terms of the policy, the Appraisal Award sets the amount of loss.

                 G.       In this action, Plaintiff seeks a Declaratory Judgment as to the rights and



                                        2 M:\481\2809\NOTICE OF REMOVAL FILINGS\L.NOTICE OF REMOVAL (Federal).wpd
            Case 3:19-cv-00634-DSC Document 1 Filed 11/20/19 Page 2 of 6
obligations of the parties with regard to the Appraisal Award. Specifically, Plaintiff contends that

the Appraisal Award should be set aside as being improper and procured based on “fraud, duress or

other impeaching circumstances.” (See Complaint ¶ 68). Plaintiff disagrees with the amount of loss

determined in appraisal for hail and/or wind damage on March 1, 2017, and contends it is much

higher than the Appraisal Award. (See Exhibit 2 - Affidavit of Mr. Harbert; Exhibit 3 - Affidavit

of Mr. Jones).

                   H.       In actions seeking declaratory relief, like this one, the amount in controversy

is measured by the value of the object of the litigation. See Hunt v. Washington State Apple

Advertising Commission, 432 U.S. 333, 97 S. Ct. 2434, 53 L.Ed 2d 383 (1977).

                   I.       Here, the object of the litigation is the amount of the wind and/or hail damage

to the roofs of Plaintiff’s apartment buildings on March 1, 2017. The Plaintiff’s contentions of that

loss, and what it did seek as its loss, and will seek again as its loss in an appraisal award if the relief

requested is allowed is in excess of $1.7 million dollars and well in excess of the statutory threshold

of $75,000.00 for Removal.

                   J.       While the relief requested is the setting aside of the $7,500.00 appraisal

award, the object of, and the amount at stake in the appraisal process that led to that award, is the

damage to the roofs which is an amount well in excess of $75,000.00 according to the Plaintiff and

its representatives. (See Exhibit 2 - Affidavit of Mr. Harbert; Exhibit 3 - Affidavit of Mr. Jones).

        II.        Complete Diversity of Citizenship Exists Between Plaintiff and Defendant.

                   A.       The Plaintiff is alleged to have its principal place of business in the State of

North Carolina. Upon information and belief, Plaintiff is incorporated in Delaware.

                   B.       Nationwide General Insurance Company is and was at the time Plaintiff




                                          3 M:\481\2809\NOTICE OF REMOVAL FILINGS\L.NOTICE OF REMOVAL (Federal).wpd
              Case 3:19-cv-00634-DSC Document 1 Filed 11/20/19 Page 3 of 6
commenced this action, a corporation organized under the laws of the State of Ohio with its principal

place of business in Ohio, and, therefore, is a citizen of Ohio for purposes of determining diversity.

28 U.S.C. § 1332(c)(1).

               C.       Therefore, there is complete diversity of citizenship between the parties.

       WHEREFORE, the Defendant respectfully requests this matter be removed to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as there is diversity of citizenship and the amount

in controversy exceeds $75,000.00.

       Respectfully submitted this the 20th day of November, 2019.



                                          s/R. Scott Brown
                                         Attorney for Nationwide General Insurance Company
                                         R. Scott Brown
                                         NC State Bar No. 13435
                                         Jonathan W. Martin
                                         NC State Bar No. 49381
                                         Brown, Crump, Vanore & Tierney, LLP
                                         Post Office Box 1729
                                         Raleigh, North Carolina 27602-1729
                                         Telephone: (919) 835-0909
                                         Facsimile: (919) 835-0915
                                         Email: Sbrown@bcvtlaw.com
                                                 Jmartin@bcvtlaw.com




                                      4 M:\481\2809\NOTICE OF REMOVAL FILINGS\L.NOTICE OF REMOVAL (Federal).wpd
          Case 3:19-cv-00634-DSC Document 1 Filed 11/20/19 Page 4 of 6
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               Case No.: ____________

 KARA CHRISTINE FLUCHT STONE ,      )
                                    )
                         Plaintiff, )
               v.                   )
                                    )                         CERTIFICATE OF SERVICE
 NATIONWIDE GENERAL INSURANCE       )
 COMPANY,                           )
                                    )
                       Defendant. )


        I hereby certify that on November 20th, 2019, I electronically filed the foregoing Notice of
Removal with the Clerk of Court using the CM/ECF system. A copy via regular mail has been sent
to the following individuals, and by electronic mail if service is not completed by the CM/ECF
system:

                       L. Lamar Armstrong, Jr., Esquire
                       The Armstrong Law Firm, PA
                       P.O. Box 27
                       Smithfield, NC 27577
                       Street: 602 South Third Street
                       Lamar@ArmstrongLawyers.com
                       Attorneys for Plaintiff

                       Andrew A. Woellner, Esquire
                       The Potts Law Firm, LLP
                       3737 Buffalo Speedway, Suite 1900
                       Houston, TX 77098
                       awoellner@potts-law.com
                       Attorneys for Plaintiff




                           SIGNATURE PAGE FOLLOWS DIRECTLY




                                                    M:\481\2809\NOTICE OF REMOVAL FILINGS\L.NOTICE OF REMOVAL (Federal).wpd
          Case 3:19-cv-00634-DSC Document 1 Filed 11/20/19 Page 5 of 6
                               Respectfully submitted,


                                s/R. Scott Brown
                               Attorney for Nationwide General Insurance Company
                               R. Scott Brown
                               NC State Bar No. 13435
                               Jonathan W. Martin
                               NC State Bar No. 49381
                               Brown, Crump, Vanore & Tierney, LLP
                               Post Office Box 1729
                               Raleigh, North Carolina 27602-1729
                               Telephone: (919) 835-0909
                               Facsimile: (919) 835-0915
                               Email: Sbrown@bcvtlaw.com
                                       Jmartin@bcvtlaw.com




                            6 M:\481\2809\NOTICE OF REMOVAL FILINGS\L.NOTICE OF REMOVAL (Federal).wpd
Case 3:19-cv-00634-DSC Document 1 Filed 11/20/19 Page 6 of 6
